                                                     MEMORANDUM



      TO:          Honorable Paul G. Gardephe
                   United States District Judge

      FROM:        Erin Cunningham
                   United States Pretrial Services Officer

                                                                           RE:            Domenic Aiello
                                                                           DOCKET#        18-cr-427-002

The attached memorandum was prepared by Pretrial Services Officer:

            Erin Cunningham                                              212-805-4328
            Name                                                         Phone Number

will present to Your Honor significant details about the Bail Conditions which were imposed on the above-name
defendant.

We are requesting direction from the Court. Please initial the appropriate box(es) and return this form to us so
that we may comply with your instructions.

            I have reviewed the information that you have supplied. I do not believe that this matter requires any
            action by the Court at this time.

[]          My chambers will infonn all parties concerned that I will conduct a Bail Review Hearing in

            Courtroom #               ()[b   _-»ss»
                                                             at                 _
                                              Date                    Time

[ ]         I request that a Bail Review Hearing be conducted by:

                   [l      The presiding Magistrate Judge in courtroom# 5A.

                   [l      The District Court Judge presiding in Part I.

                   [l                                               at his/her earliest convenience.
                                  Judicial Officer


[]          A bench warrant shall be issued for the defendant's arrest
